nvsupremecourt.us                 nvsupremecourt.us  Below are sponsored listings for goods and services related to: nvsupremecourt.us                                  Sponsored Listings      Political News Videos  Watch The News That Matters. Stay Current With Videos at blinkx.     www.blinkx.com      A story in every record  Find your ancestors&#39; stories in milllions of Birth Records.     ancestry.com/BirthRecords            Related Searches  Justice Courts Las Vegas NV   Supreme Court Number of Courts   US Supreme Court Docket   Supreme Court Judgements   Reno NV   Clark County NV   LasVegas NV   Las Vages NV   Phone Number in Reno NV   Attorney Las Vegas Nevada   Job Vacancies Las Vegas NV   Civil Appeal Attorney   Case Attorney   New Civil Law Cases   House in Las Vegas NV   Federal District Court Cases   About Reno Nevada   Civil Court Case   Judicial Search   Clark County Justice Court   Law Attorney   Law Office   Court Search   Public Records Court Cases   District Court Records                            © 2014 All rights reserved. Privacy policy